Detailed Action
	The communications received 10/21/2022 have been filed and considered by the Examiner. Claims 1-8, 10, 12-17 are pending. Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected pressure-resistant casting mold, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022.
Applicant's election with traverse of claims 1-8, 10, 12, and 17 in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the ground(s) that claim 1 as amended is now allowable and therefore there is unity of invention.  This is not found persuasive because as shown in the rejection of claim 1 below, unity of invention is lacking a posteriori as the invention of claim 1 is not special.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 5, “wherein at least one press punch is arranged at the top cover, and the press punch as being a male part gears into a mould cavity as being a female part of the casting mould” is indefinite as it is unclear whether the male part is a female part of the casting mould, whether the mould cavity is the female part of the casting mould, or whether there is some configuration of the male part that renders it a male part from the perspective of one aspect of the mould and a female part from another perspective. For purposes of examination, it is understood that the mould cavity is the female part. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1 the pressure vessel is already hot isostatically pressed and polymerized.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arita (US 6,660,194) hereinafter ARI supplied by the Applicant in the IDS filed 10/21/2022 in view of McDermott et al (US 2014/0272798) hereinafter MCD.

As for claim 1, ARI teaches a method for the production of at least one block of material of a polymerized dental composite material (a dental prosthesis which can also be used to form a dental base which the Examiner understands to be a dental block) [Abstract; col. 6 l. 1-5], in which:
	There is a polymerizable dental composite material which comprises:
	70 to 85% by weight of an inorganic filler component comprising at least one dental glass (45% + 30% which falls within the claimed range) [col. 6 l. 20-33],
	10 to 20% by weight of a mixture of at least two different urethane (meth)acrylates comprising at least one difunctional urethane (meth)acrylate having a bivalent alicyclic group (a urethane oligomer comprising 2,2-di(4hydroxycyclohexyl)propane, TEGDMA) [col. 4 l. 18-20, col. 4 l. 49-53; col. 6 l. ] and a difunctional urethane (meth)acrylate having a bivalent alkylene group ((meth)acrylate as di-2-methacryloxy-2,2,4-trimethylhexamethylene dicarbamate (hereinafter abbreviated as UDMA): 14.6% by weight and 1,6-methacryl From ethyloxycarbonylaminohexane, 1,3-methacrylethyloxycarbonylaminohexylaminocarbonyloxy(3-methyl)propane, 1,6-methacrylethyloxycarbonylaminohexylaminocarbonyloxy(3-methyl)propyloxycarbonylaminohexane with UDMA) [col. 6 l. 19-33]
to 5% by weight of at least one di-, tri-, tetra- or multifunctional monomer not being an urethane (meth)acrylate (TEGDMA) [col. 4 l. 30-31]
to 10% by weight of at least one initiator of an initiator system as well as optionally of at least one stabilizer and optionally of at least one pigment (benzoyl peroxide at 0.4% which falls within the claimed range + 0.1% of pigment) [col. 6 l. 9-15 and 37-40],
wherein the total composition of the composite material amounts to 100% by weight (as it is understood that this amounts to the entirety of the composition). 
	A polymerizable dental composite material is transferred into a pressure resistant casting mould (into a heat-resistant vessel which can handle high pressures) [col. 3 l. 23-55], 
	A pressure in the range of 10 to 500 MPa is applied to the polymerizable dental composite material in the pressure-resistant casting mould (0.5-30 MPa which overlaps the claimed range) [col. 3 l. 25-26],
At least a part of the casting mould as well as the polymerizable material are heated in a defined manner to a temperature of 90 to 150 *C (heating the vessel to 95 to 150 * C which falls within the claimed range) [col. 3 l. 50-55],
Wherein the polymerizable dental composite material in the pressure-resistant casting mould is hot pressured and polymerized [col. 3 l. 50-55]. 

However, ARI does not teach that the polymerization front is substantially perpendicular to the vector of force and that the molding is isostatically pressured.
The Examiner notes that the application of force performed by the invention is performed via pressing on one side of the mold while heating the other side as a means to compensate for polymerization shrinkage [see pg. 11 of the instant specification].

MCD teaches a method for making a dental prosthetic based off a polymerizable material using a vessel [Abstract; Fig. 4-5] in which directed force to the top and heat to the bottom is applied in a consistent pressurized (therefore isostatically pressurized) manner so as to compensate for polymerization shrinkage and thereby reduce residual stresses in the finished product [Abstract; 0071-74; Fig. 5 #148 and HEAT]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the mold of ARI with the one of MCD and to have added its steps of use in order to compensate for polymerization shrinkage and thereby reduce residual stresses in the finished product. 

As for claim 2, ARI/MCD teaches claim 1 MCD further teaches the pressure-resistant casting mold is formed in multiple parts and comprises at least an integral bottom part [Fig. 5 #120 and 130] having at least one center part [Fig. 5 #130] having at least one mold cavity (the space above 120), as well as at least one top cover [Fig. 5 #140].  

As for claim 3, ARI/MCD teaches claim 1 and MCD further teaches that the vessel materials for the bottom and top include steel or aluminum [0065]. 

As for claim 4, ARI/MCD teaches claim 1 and while ARI further teaches a range used to soften the composite resin at by heating to a range of 60 to 90*C in the circumstance “where it is difficult to charge under pressure the composite resin because of its high viscosity” [col. 3 l. 31-40], as a general rule ARI teaches that time, pressure, and temperature of the charging of the composite resin is adjusted in order to have the composite resin spread evenly into the mold [col. 3 l. 44-48]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to a preheating range of 20 to 50*C as a means of optimizing parameters to achieve even composite resin spread into the mold. 

Examiner’s note on claim 5: as the Applicant provides no clarification in the claims nor the specification about the limitation “gears into” it is understood to correspond to the idiom “get into gear” which suggests that the pieces start to “operate effectively” with one another [see The Free Dictionary]. 
As for claim 5, ARI/MCD teaches claim 1 and further teaches that the top cover of the pressure resistant casting mold is put onto the at least one mold cavity filled with preheated composite material (charged with preheated material and then the top placed) [ARI: col. 3 l. 32-55; MCD: 0069-71] wherein at least one press punch is arranged at the top cover (the pressure port is understood to be substantially a press punch) [Fig. 7-9 #146; 0083-84]. As the male part becomes interacts with the female part to enact compression and pressurization, it is understood to “gear into” the female part which is the mold cavity [Fig. 7 #120, 130, and 146].

As for claim 6, ARI/MCD teaches claim 1 and although ARI teaches a different range of MPa applied [see claim 1 above] ARI additionally teaches that pressures over 10 MPa (which overlaps the claimed range) applied to the polymerizable material improves the resultant strength and abrasion resistance [col. 5 l. 60-65].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied over 10 MPa to the polymerizable material in order to improve the resultant strength and abrasion resistance. 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

	As for claim 7, ARI/MCD teaches claim 1 and ARI further that the polymerizable material is heated in a defined manner to a temperature of 110 to 150*C [col, 3 l. 54-55]. While the range of 0.1 to 60 seconds is not explicitly taught, ARI further teaches that the timing is optimized to effect polymerization and curing dependent on the properties of the monomer, and the pressurization and heating conditions of the vessel [col. 3 l. 55-67].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have achieved the heating timing range of 0.1 to 60 seconds at a temperature of 110 to 150*C as this would have amounted to a prima facie obvious optimization of monomer properties, pressurization and heating conditions of the vessel against the timing requirements to achieve effective polymerization and curing. 

As for claim 8, ARI/MCD teaches claim 1 and that the pressure resistant casting mold is hot isostatically pressed and polymerized [see claim 1].

As for claim 10, ARI/MCD teaches claim 1 and wherein the polymerizable dental composite material in the pressure-resistant casting mould is hot isostatically pressed and polymerized in a thermally-directed manner (HIPP) [see claim 1].

As for claim 12, ARI/MCD teaches claim 1 and wherein a block of material of a polymerized composite material is obtained [see claim 1] and it is understood that the achievement of the defect volume is a matter of reducing the bubbles in the formation of the product as much as possible [see pg. 12 of the instant specification]. MCD further teaches the use of vibration to reduce the amount of bubbles present [0070].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the amount of bubbles present in the polymerizable composite and thereby arrive to the low defect volume claimed. 

As for claim 17, ARI/MCD teaches claim 1 and claim 2 and the additional mold cavity is understood to be a prima facie obvious duplication of parts [see e.g. MPEP 2144.04(VI)(B)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712